              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 GUADALUPE PAREDES,

                          Plaintiff,              Case No. 18-CV-1440-JPS


 v.

 STATE OF WISCONSIN
 DEPARTMENT OF HEALTH
 SERVICES,

                   Involuntary Plaintiff,

 v.
                                                                 ORDER

 KENOSHA UNIFIED SCHOOL
 DISTRICT NO. 1, RON SANDOVAL,
 SCOTT KENNOW, WILLIAM
 HAITHCOCK, DAVID NAYLOR and
 KAREN WAMBOLD,

                          Defendants.


      On January 2, 2019, involuntary plaintiff Wisconsin Department of

Health Services (“WDHS”) filed a notice of voluntary dismissal of its claim

in this action with prejudice and without costs. (Docket #27). WDHS was

named in this lawsuit because it has a subrogated interest for payment of

medical expenses of the plaintiff, Guadalupe Paredes. Id. at 1. WDHS

explains that it has determined the medical expenses it paid are below its

established threshold to pursue recovery, and therefore it requests an order

dismissing it from this action. Id. WDHS agrees to release and discharge its
subrogation lien resulting from a claim under Wisconsin Statutes section

49.89(2). Id.

       In light of the foregoing, the Court will adopt WDHS’ notice of

voluntary dismissal. See Fed. R. Civ. P. 41(a)(2).

       Accordingly,

       IT IS ORDERED that involuntary plaintiff Wisconsin Department

of Health Services’ notice of dismissal (Docket #27) be and the same is

hereby ADOPTED; Wisconsin Department of Health Services be and the

same is hereby DISMISSED from this action with prejudice.

       Dated at Milwaukee, Wisconsin, this 4th day of January, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
